DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on January 21, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dais et al (EP 2,515,313; cited in the IDS; hereinafter Dais).
Regarding claim 1, Dais discloses a high-voltage bushing (see figure 1), comprising: an insulator (20) having insulating layers formed of a plastic fabric containing aramid fibers (23a; paragraph 0032; aramid); and an inner conductor (10) led through said insulator (20).
	Regarding claim 2, Dais discloses the high-voltage bushing (see figure 1), wherein said insulator (20) is impregnated with a resin (paragraph 0025).
	Regarding claim 3, Dais discloses the high-voltage bushing (see figure 1), wherein said resin is a high- temperature resin (paragraph 0024).
Regarding claim 4, Dais discloses the high-voltage bushing (see figure 1), wherein said resin is an epoxy resin (paragraph 0024).
Regarding claim 5, Dais discloses the high-voltage bushing (see figure 1), wherein said insulator (20) has concentrically disposed, conductive control inserts (40) for field control (see figure 1).
Regarding claim 6, Dais discloses the high-voltage bushing (see figure 1), wherein said insulating layers (23a) are concentrically or spirally wound about said inner conductor to form a winding (see figure 1).
Regarding claim 7, Dais discloses the high-voltage bushing (see figure 1), wherein said resin has a filler (paragraph 0024).
Regarding claim 8, Dais discloses the high-voltage bushing (see figure 1), wherein said filler is formed from solid particles (paragraph 0024).
Regarding claim 10, Dais discloses a method for producing a high-voltage bushing (see figure 1), which comprises the steps of: winding insulating layers (23a) formed from a plastic fabric having aramid fibers (paragraph 0032, aramid) onto a winding core (10) to form an insulator (20); and impregnating the insulator with a resin (paragraph 0025).
	Regarding claim 11, Dais discloses the method, wherein the resin is a high-temperature resin (paragraph 0025).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dais et al (EP 2,515,313; cited in the IDS; hereinafter Dais).
Regarding claim 9, Dais discloses the claimed invention except for the high-voltage bushing (see figure 1) being rated for insulation of a service voltage in excess of 100 kV.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Dais with a High Voltage Bushing to insulate an operative voltage of more than 100kV to provide protection against voltages over 100kV.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Engels et al (US 11,367,545), Langens et al (US 11,289,243), Isberg et al (US 7,9647,799), Rocks et al (US 7,812,266), Hamm (US 4,965,407), Moran (US 4,609,775), Dzomba (US 4,563,545), Runnels et al (US 4,227,035) and Martincic et al (US 3,769,446) disclose a high voltage bushing.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 29, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848